 In the Matter Of JULIAN FREIRICII AND SELMA FREIRICII, CO-PARTNERSDOING BUSINESS UNDER THE TRADE NAME AND STYLE OF JULIANFREIRICH Co.andGEORGE G. BARBARA, ANTHONY MANZELLA, ALLENPEITERSEN AND CHARLES H. SUSSMANCase No. f3-CA-30,9.-----Decided October14,1949DECISIONANDORDEROn May 24,1949, Trial Examiner Louis Plost issued his IntermediateReport in the above-entitled proceeding, finding that the Respondentshad engaged in, and were engaging in, certain unfair labor practices,and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Trial Examiner also found that theRespondents had not unlawfully refused to reinstate George G. Bar-bara, Anthony Manzella, and Charles H. Sussman, as alleged in thecomplaint, and had not violated Section 8 (a) (1) of the Act, as alsoalleged in the complaint, by committing certain other acts therein setforth ; and he recommended that the complaint be dismissed as to theseallegations.Thereafter, the General Counsel, and Barbara, Manzella,and Sussman filed exceptions to the Intermediate Report, with sup-porting memoranda.No exceptions to the Intermediate Report werefiled by the Respondents or by the intervening union, Local 640,Butcher Workmen of New York and New Jersey, hereinafter calledLocal 640.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions,the memoranda, and the entire record in this case. It hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner1 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegateditspowers in connectionwith this case to a three-member panel[Chairman Herzog and Nembers Houston and Gray].86 N. L. R. B., No. 75.542 JULIAN FREIRICH CO.543only to the eittent that they are consistent with themodifications andadditions hereinafter set forth.1.The Trial Examiner found that the Respondents discriminatorilydischarged Allen Peitersen because of his refusal to join Local640, andbecause of his membership in, and activities on behalf of Local 627,Provision Salesmen and Distributors Union of New York and NewJersey, hereinafter called Local 627.1No exceptions to this findingwere filed by the Respondents or by Local 640.Accordingly, weadopt the Trial Examiner's finding in this respect.2.The Trial Examiner concluded that the Respondents did not, vio-late Section 8 (a) (1) of the Act by their activities in support ofLocal 640 and in opposition to Local 627.The Respondents' activi-ties in this connection are in part described in the Intermediate Report.The Trial Examiner's conclusion was predicated upon his findingthat there existed a valid closed-shop contract between the Respondentsand Local 640, which, in the Trial Examiner's opinion, provided legalsanction for the Respondents' conduct 3We disagree both with theTrial Examiner's finding with respect to the existence of a valid closed-shop contract, and with his ultimate conclusion that the Respondentsdid not violate Section 8 (a) (1) of the Act by their conduct which weset forth in detail below.A. The closed-shop contract:The bargaining contract between theRespondents and Local 640, which the TrialExaminer found to bevalid, contains the followingclause:THIRD : The Employer agrees to employ only members of theUnion in good standing and all help required by the Employershall be hired through the Union, except as hereinafter provided.(a)Where the Union cannot furnish competent workers within24 hours, the Employer may employ people other than Unionmembers who must, however, make application for membership inthisUnion within 24 hours from the beginning of employment.2Both Local640 and Local 627 areconstituentparts of Amalgamated Meat Cutters andButcher Workmen of North America, AFL.3The complaintagainst the Respondentsalleged thatthe Respondents,in violation ofSection 8(a) (1) of the Act,interrogated their employees concerning their union affilia-tions ; urged,persuaded,threatened,and warnedtheir employeesto assist and to become,or remain,members ofLocal 640,and to refrainfrom assisting,becoming,or remainingmembers ofLocal 627 ; and threatened their employeeswith discharge or other reprisals iftheyjoined or assistedLocal 627,or refused to join or assist Local 640.The Respond-ents' answer denied such allegations.The answerpleaded theRespondents'contractwith Local 640 not as a defense to the Section 8 (a) (1) allegations,but as a partialaffirmative defenseto Section8 (a) (3) allegations also set forth in the complaint. Intheir brief filed with the Trial Examinerafter thehearing, the Respondents for the firsttime contendedthat their contract with Local640 was a defense to the Section 8 (a) (1)allegations. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) If such new employees are rejected for membership by theUnion, the Employer shall discharge such employees im-mediately.(c)New employees, if hired, shall be deemed temporary em-ployees and on a trialbasis fora period of two weeks.Thereafter,they shall be deemed regular employees andsuch new employeesshall receive the same benefits, terms and conditionsas regularmembers of the Union.(d)The Employer shall have the privilege of engaging asmany extra or special day workers as he needs, provided that theyare members in good standing and supplied by the Union.This clause provides, in effect, for the establishment in the Respond-ents' plant of a closed shop, a form of union security rendered illegalby the 1947 amendments to the Act.'These amendments became ef-fective on August 22, 1947, and, accordingly, the date upon which thecontract was executed determines its validity.The contract is set forth in a mimeographed document consistingof eight pages, with various dates and the name of the Respondentsadded in ink. Its initial sentence recites that it is anagreement "en-tered into this 14 day of Aug. 1947," and it provides in its body thatit "shall take effect on the 14th day of August 1947."However, thespace in its attestation 'clause providing for the insertion of a dateis left incompleted.5Pursuant to language in the contract providing that the agree-ment shall be applicable to the Respondents' employees as "set forth inSchedule `A' hereto attached," the last of its eightpagesisheadedSchedule "A," and thereon in ink are listed the names and salaries ofsix individuals.According to the testimony of Harold Lippel, whowas the recording and corresponding secretary for Local 640, andwho executed the contract on behalf of Local 640, the document wassigned on August 14, 1947, with Schedule "A" at that time filled outand included among its pages. Lippel further testified that hethought that all of the individuals listed on Schedule "A" were in theRespondents' employ on the date the contract was signed.'"See Section8 (a) (3) of the Act.5 The attestation clause provides:"IN WITNESS WHEREOF,the parties have heretoset their hands and sealsthisday of August 1047."9The Trial Examiner madeno credibilityfindings either with respect to Lippel's testi-mony regardingthe execution date of the contract in question or his testimony pertainingto other matters.He did,however,set forthin the Intermediate Report an admission byLippel with respect to the 8 (a) (3) charge against the Respondents,which was elicited,according to the Trial Examiner,"aftermuch evasive testimony"by Lippel.The TrialExaminer also characterized Lippel's testimony on that subject as an attempt to createan impression contrary to the actual state of facts.On the basis of such conclusions bythe Trial Examiner,and in view of the inconsistency between Lippel's statements and the JULIAN FREIRICA CO.545Other evidence introduced at the hearing shows, however, that twoof the six individuals listed on Schedule "A," namely, Paul Cappollaand Max Kahn, had not been employed by the Respondents by August14, 1947.Cappolla 7 himself testified without contradiction that hefirst began to work for the Respondents on September 19, 1947.TheRespondents' pay-roll records revealed, and the parties stipulated,that Max Kahn was employed by the Respondents for 1 week eitherbeginning or ending September 26, 1947, and that he was employed atno other time.On the basis of the evidence showing the dates when Cappolla andKahn first were employed by the Respondents, we are unable to findthat the contract between the Respondents and Local 640was executed,as contended, on August 14, 1947. In fact, it appears, and we find,that the contract in question could not have been executed upon a dateearlier than September 1947.8Accordingly, as the contractwas exe-cuted after August 22, 1947, and as it includes an illegal union-security provision, we conclude and find that the contractis invalidas a defense to the unfair labor practicecharges 10evidence showing the dates when Cappolla and Kahn actually commenced to work for theRespondents,we discredit Lippel's testimony that the contract between the Respondentsand Local 640 was signed on August 14, 1947.The name listed on Schedule "A" is "Paul Capulo." Although the validity of thecontract was in issue at the hearing, no contention was made by the Respondents or byLocal 640,either during the hearing or in their briefs filed with the Trial Examiner, thatthe Paul Caputo listed on Schedule "A" was a different person from the Paul Cappolla whotestified at the hearing.The Intermediate Report does not mention this discrepancy innames.We find, on this state of the record, that the Paul Caputo listed on Schedule "A"and the Paul Cappolla who testified in this proceeding are one and the same person.8Language in the contract suggests the possibility that had the contract been signedon August 14, 1947, as alleged, the names of Cappolla and Kahn could have been added toSchedule "A"sometime thereafter.The contract provides:"This agreement shall applyto all of the employees now employed,orhereafter to be employedby the Employer in theappropriate collective bargaining unit set forth in Schedule 'A' hereto attached .. .[italics supplied].Doubt in this connection is dispelled,however, by the sequence inwhich the names are listed on the schedule.Thus, Cappolla's name is the third listed, anddirectly underneath is listed the name of Harry Sussman.Sussman, it was shown, com-menced to work for the Respondents in July 1947,and was in the Respondents'employ onAugust 14, 1947.As Schedule"A" formed part of the contract when it was executed, itfollows that Cappolla's name could not have precededSussman's in the listing on theschedule, had the contract in fact been signed on August 14, 1947.8The execution of the contract after August 22, 1947, with the illegal union-securityprovision included therein, itself constituted a violation of Section 8 (a) (1) and (2) ofthe Act.Matter ofJuliusResnick, Inc.,86 N. L. R. B. 38. We, however, make nofinding in this respect because execution of the contract was not alleged as a violation in theComplaint.'0 In view of our finding that the contract is illegal for the reasons indicated in thetext, we need not consider the further reasons, urged by the General Counsel and indicatedin the IntermediateReport, whichallegedly rendered the contract invalid as a defense.In passing,however,we do not endorse the Trial Examiner's rejection of the GeneralCounsel's contention that the status of Local 640 as a majority representative when itexecuted the closed-shop contract was relevant to a determination of the validity of thecontract.See,.for example,Matter of Federal Mogul Corporation,76 N. L. R. B. 1, 13-15Matter of Albert Love Enterprises,66 N. L. R. B, 461, 422. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondents' activities:The Intermediate Report describessome of the activities on behalf of Local 640 undertaken by the Re-spondents after they learned that four of their salesman-drivers,Barbara, Manzella, Peitersen, and Sussman, had signed membershipapplications in Local 627.Recounted therein are statements madeby Julian Freirich, one of the Respondents, that he would have nolocal in the plant except Local 640; that Local 640 was his organizationand that he did not want it changed; and that, as far as he was con-cerned, the salesman-drivers who were members of Local 627 could notstay in the plant.The Intermediate Report also describes otherincidents in which Respondents unlawfully urged and ordered thesalesman-drivers to join Local 640, offered to pay the dues of one ofthem in Local 640 if he joined that organization, passed out applicationcards for membership in Local 640, and permitted business agents ofLocal 640 to address the salesman-drivers in the Respondents' office.Additional evidence adduced at the hearing shows other occurrencesof a similiar, and even more flagrant, nature. Each of the four sales-man-drivers who joined Local 627 recounted promises of economicbenefit made to him by Respondent Julian Freirich to induce his alle-giance to Local 64011According to Barbara, Julian Freirich told himthat he "would do great things" for him, and would "take bare" of him,if he would join Local 640. Barbara also testified regarding an offermade to him by Freirich whereby Barbara was to state the facts of theunion matter to his parish priest, and if the priest did not urge Barbarato join Local 640, Freirich would then donate $25 to Barbara's church.Manzella testified that Freirich promised that he would pay Manzellaa bigger bonus if Manzella remained with Local 640, and that hewould discharge Manzella if the latter did not.Freirich likewisepromised Peitersen that his sales bonus would be doubled, and alsopromised Sussman a vacation bonus, if they, respectively, joined orremained with the Local 640.Barbara, Manzella, and Peitersen also described a meeting of thesalesman-drivers called by Freirich to discuss the union situation.Freirich began the meeting by peremptorily discharging Barbara andPeiterson for their failure to join Local 640.Thereupon, when theseemployees started to leave the meeting, Freirich recalled them andasked that they talk the matter over.Freirich then harangued thedrivers at length, urging their loyalty to Local 640, and also addressedThose of the Respondents'acts pertaining to their support of Local 640 which are set,forth in the Intermediate Report are based upon the testimony of Barbara,Manzella,I eitersen,and Sussman.The Trial Examiner credited the testimony of these witnesses,although it was in part denied by evidence offered on behalf of the Respondents.Weaccordingly credit the testimony of Barbara,Manzella,Peitersen,and Sussman as to thematters detailed in the text above,most of which was not controverted by the Respondents. JULIAN FREIRICH CO.547unflattering epithets to Peitersen, Sussman, Manzella, and Barbara.The meeting lasted approximately 4 hours, during which Freirichpassed a bottle of whiskey to the men, and ultimately rehired Barbaraand Peitersen.These acts show a calculated effort on the part of the Respondentsto perpetuate the existence of Local 640 in their plant, and to preventtheir employees from joining another labor organization. They finallyculminated in the unlawful discharge of Peitersen, which, as foundabove, was discriminatorily effected in furtherance of the Respond-ents' program to support Local 640 and undermine the organizationaldrive of Local 627. Indeed, even if we were to assume,that the closed-shop contract between the Respondents and Local 640 was a valid andsubsisting agreement at the time the acts were committed, that con-tract, contrary to the Trial Examiner's finding, would have providedno legal justification for the Respondents' conduct,12 without regardto the discharge of Peitersen.13Under the closed-shop provisions ofthe contract the Respondents were bound to employ members of Local640 who were in good standing, and to discharge employees rejectedfor membership in the union.The Respondents' activities, however,included measures going far beyond the requirements of any suchcontractual obligations.Accordingly, we conclude and find that, in violation of Section 8(a) (1) of the Act, the Respondents' forespecified activities constitutedunlawful assistance and support to Local 640,14 and interfered with,restrained, and coerced their employees in the exercise of rightsguaranteed by the Act.3.We disagree with the Trial Examiner's analysis and conclusionsregarding the strike by the Respondents' salesman-drivers whichfollowed the discriminatory discharge of Peitersen.As set forth in the Intermediate Report, on May 10, 1948, whichwas the first work day following the date on which Peitersen wasnotified that he had been discharged, Barbara, Manzella, and Sussman,three of the Respondent's salesman-drivers, reported for work at theRespondents' garage, and there met with Peitersen and with FrankCollins, the latter an organizer for Local 627.Following their dis-covery that Peitersen's truck was not in the garage, Barbara, Manzella,and Sussman, instead of manning their own trucks, went to the vicinity12 SeeMatter of American-West African Lines, Inc.,21 N. L.It.B. 691,705;Matter ofBeckermanShoeCorporation,19 N. L.It. B. 820, 824-829.11No evidence was adduced showing that Local 640 ever demanded that the Respondentsdischarge Peitersen,or other employees who had not joined Local 640.14The Respondents'activities in support of Local 640 also contravened Section 8 (a)(2) of the Act.Matter of The Carpenter Steel Company,76 N. L.R. B. 670;Matter ofHershey Metal Products Company,76 N. L. R. B.695.Because no 8 (a)(2) violation wasalleged in the complaint,however, we do not make such a finding. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondents' plant.Their motive in so doing was explained byManzella and Barbara in testimony which is set forth in the Inter-mediate Report.According to Manzella, they did not drive theirtrucks out "because Peitersen had been fired and we were told wewould go to the plant and try to have Peitersen reinstated and thenwe would continue to work."Barbara testified that he was advisedby Collins that "since Mr. Peitersen was discharged, let us all go downto the plant, see if he couldn't iron this thing out . . . ."When the salesman-drivers arrived at the Respondents' plant, theyobserved that all the Respondents' trucks were being loaded and werelater driven away by other drivers.They then left the plant, buteach morning during the following week they returned nearby.The Trial Examiner found that the primary purpose of the strikeby the salesman-drivers was an economic one-to compel the Respond-ents to recognize Local 627-and that Peitersen's unlawful discharge,and the attainment of his reinstatement, was only a subordinate cause.He thereupon concluded that the strike was essentially economic.The Trial Examiner's finding that an economic motive was the pri-mary cause of the strike is unsupported by the record.'°As found byhim, Local 627 made no bargaining demands on the Respondents eitherbefore or after the strike.And, as the Trial Examiner also found, theonly direct contact which Local 627 had with the Respondents involveda telephone call made by Frank Collins on May 9, 1.948, to JulianFreirich.On that occasion, Collins told Freirich that he was callingwith reference to the discharge of Peitersen, and requested that Peiter-sen be reinstated for at least 1 week to permit the heads of Locals 627and 640 to straighten out the matter.On the basis of the above-quotedtestimony of Manzella and Barbara, and upon all the circumstancessurrounding the strike which ensued so quickly after Peitersen's dis-charge, we find that the cause underlying and prolonging the strike bythe salemen-drivers was the Respondents' unlawful discharge ofPeitersen and their failure to reinstate him.'7In any event, even if itwere true, as the Trial Examiner believed, that the strike had as it pur-pose both the achievement of an economic goal and the dissipation ofthe Respondents' unfair labor proctice, it is a well-established principlethat a strike caused in part by an unfair labor practice does not lose15The Trial Examiner made no specific credibility findings with respect to thistestimonyby Barbara and Manzella. As their testimony in this respect was not controverted by otherevidence adduced at the hearing, we find it credible.11 Intheir brief filed with the Trial Examiner, the Respondents conceded that Barbara,lanzella, and Sussman left their work because of Peitersen's discharge.17 In their brief filed with the Trial Examiner, the Respondents contended that the actionof the three salesman-driverswas a "wildcat strike"violative of a no-strike clause in thecontract between the Respondents and Local 640 allegedly signed on August 14, 1947. Inview of our conclusion that such contract is invalid as a defense to charges under the Act,we do not pass upon this contention. JULIAN FREIRICH CO.549its character as an unfair labor practice strike because economic reasonsmay also have brought it about."'As the strike of the salesman-drivers was an unfair labor practicestrike, it follows that the striking salesman-drivers are, upon their 'ap-plication, entitled to reinstatement to their former positions.For thisreasons, although we are constrained to adopt the Trial Examiner'sfindings that Barbara, Manzella, and Sussman did not apply for rein-statement prior to the hearing herein and that they were not dischargedby the Respondents, we shall order that these employees as unfair laborpractice strikers, be reinstated if they apply to the Respondents forreinstatement.19TT-ClRE\IEI)1It has been found that the Respondents violated Section 8 (a) (1)of the Act by unlawfully assisting and supporting Local 640 and byinterfering with, restraining, and coercing their employees-in the exer-cise of rights guaranteed by the Act. In order to restore thestatusquo and to free the employees from this restraint tipon their freedomof self-organization, we shall order that the Respondents withdrawand withhold all recognition from Local 640 as the representative oftheir employees for the purpose of dealing with the Respondents con-cerning grievances, labor disputes, wages, rates of pay, hours of eln-ployment, or other conditions of employlnent, unless and until it iscertified by the Board as such representative.Because the existenceof the Respondents' invalid contract with Local 640, bearing date ofAugust 14, 1947, perpetuates the effects of the Respondents' unlawfulassistance and support to Local 640, we shall order that the Respon-dents cease and desist from giving effect to that contract, or to anyextension, renewal, modification, or supplement thereto.Nothing inour order, however, shall be construed to require the Respondents, intheir relations with the employees themselves, to vary any wage, hour,seniority, or other substantive provision which the Respondents haveestablished in the performance of the contract, or to prejudice the as-sertion by the employee of any rights they may have under such agree-ment.We have found that an unfair labor practice by the Respondentscaused and prolonged the strike by Barbara, Manzella, and Sussman,'IN. L. R. B. v. Remington Rand, Inc.,94 F. 2d 862, 871-872 (C. A. 2), cert. denied304 U. S. 576;N. L. R. B. v. Staclapole CarbonCo., 105 F. 2d 167, 175-176 (C. A. 3), cert.denied 308 U. S. 605;Republic Steel Corporation v. N. L. R. B.,107 F. 2d 472, 478 (C. A. 3),modified as to other provisions 311 U. S.7 ; Matter of Brown Radiotory,70 N. L. R. B. 476.19 SeeMatter of Ford Brothers,73 N. L. R. B., 49,70 ; Matter of Athens ManufacturingCompany,69 N. L. R. B., 605, 608;Matter of Brashear Freight Lines,Incorporated, 1-N. L. R. B. 191, 203.867351-50-vol. 86-36 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich commenced on May 10, 1948. In order, again, to restore thestatus quoas it existed prior to the time the Respondents engaged inthe unfair labor practice, we shall order that the Respondents, upon.application made by Barbara, Manzella, and Sussman, offer these em-ployees reinstatement to their former or substantially equivalent po-., itions,without prejudice to their seniority or other rights and priv-ileges, dismissing, if necessary, all persons hired on or after May 10,1948.We shall also order that the Respondents make whole Barbara,Manzella, and Sussman for any loss of pay they may have suffered, ormay suffer, by reason of the Respondents' refusal, if any, to reinstatethem upon their applications. In the event that the Respondentshave not offered reinstatement to any one of these employees upon hisapplication made between January 28, 1949, the date upon which thehearing herein ended, and May 19, 1949, a date 5 days before the date.of the Intermediate Report, the Respondents shall make him wholeby the payment to him of a sum of money equal to that which henormally would have earned as wages during the periods: (1) fromfive (5) days after the date upon which his application was made toMay 24, 1949, the date of the Intermediate Report, and (2) from thedate of our Decision and Order herein to the date of the Respondents'offer of reinstatement; less his net earnings during such periods. Inthe event that either Barbara, Manzella, or Sussman applies for rein-statement after the date of our Decision and Order, the Respondentsshall make him whole by the payment to him of a sum of money equalto that which he normally would have earned as wages during theperiod commencing five (5) clays after the date on which he appliesfor reinstatement to the date of the Respondents' offer of reinstatement,less his net earnings during such period.ORDERUpon the entire record. in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Julian Freirichand Selma Freirich, co-partners doing business under the trade nameand style of Julian Freirich Co., Long Island City, Queens, NewYork, and their agents, successors, and assigns, shall :1.Cease and desist from :(a)Assisting Local 640, Butcher Workmen of New York and NewJersey, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, by coercing their employees, or by offering them eco-nomic benefits, to become or remain members of that labor organiza-tion, and to refrain from becoming or remaining members of Local 627, JULIAN FREIRICH CO.551Provision Salesmen and Distributors Union of New York and NewJersey, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL;(b)Recognizing the afore-mentioned Local 640 as the exclusivebargaining representative of their employees for the purposes of col-lective bargaining, unless and until it shall have been certified by theBoard as the representative of such employees;(c)Giving effect to their contract with the afore-mentioned Local640, bearing date of August 14, 1947, or to any extension, renewal,modification, or supplement thereto;(d)Discouraging membership in the afore-mentioned Local 627,or in any other labor organization, by discharging or refusing toreinstate any of their employees, or by discriminating in any othermanner in regard to the hire and tenure of their employment, or anyterm or condition thereof; and(e) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the afore-mentioned Local627, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from the aforemen-tioned Local 640 as the exclusive bargaining representative of theiremployees for the purpose of dealing with the Respondents concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, unless and until the said organiza-tion shall have been certified by the Board as the representative of suchemployees ;(b)Offer to Allen Peitersen immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges ;(c)Make whole Allen Peitersen for anyloss ofearnings he mayhave suffered by reason of the Respondents' discrimination againsthim, by the payment to him of a sum of money equal to the amounthe normally would have earned as wages during the period from thedate of his discharge to the date of the Respondents'offer of reinstate-ment, less his net earningsduring such period; 552DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Upon their respective applications, offer George G. Barbara,Anthony Manzella, and Charles H. Sussman immediate and full rein-statement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, dismissing,if necessary, all persons hired on or after May 10, 1948;(e)Make Whole, in the manner provided in the section of thisDecision entitled "The Remedy," the persons named in the precedingparagraph, by the payment to each of them of a sum of money equalto that which he normally would earn as wages during the period, orperiods, described in the section entitled "The Remedy," less his netearnings during such period or periods;(f)Post at their plant in Long Island City, Queens, New York,copies of the notice attached hereto marked "Appendix A." 20Copiesof such notice, to be furnished by the Regional. Director for the SecondRegion, after being duly signed by the Respondents' representative,shall be posted by the Respondents immediately upon receipt thereofand maintained by them for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees,are customarily posted.Reasonable steps shall be taken by the Re-spondents to insure that said notices are not altered; defacer, or coveredby any other material ; and(g)Notify the Regional Director for the Second Region in writing,.within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :NVE WILL NOT(a)ASSIST LOCAL 640, BUTCHER AVORKMIEN OF NEW YORK ANDNEW JERSEY, AMALGAMATED MEAT CUTTERS AND BUTCHER WORK-MENOF NORTH AMERICA, AFL, by coercing our employees, or byoffering them economic benefits, to become or remain membersof that labor organization, and to refrain from becoming or re-maining members of LOCAL 627, PROVISION SALESMAN ANDDIS-TRIBUTORS UNION OF NEW YORK AND NEW JERSEY, AMALGAMATEDMEAT CUTTERS AND BUTCI-IER WORKMEN OF NORTH AMERICA, AFL;20 In the event that this Order is enforced by decree of a Court of Appeals, there shallbe inserted in the notice, before the words : "A DECISION AND ORDER," the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." JULIAN FREIRICH CO.553(b)Recognize the afore-mentioned LOCAL 640 as the exclu-sive bargaining representative of our employees for the purposesof collective bargaining, unless and until it shall have been certifiedby the Board as the representative of our employees;(c)Give effect to our contract with the afore-mentioned LOCAL,640, bearing date of August 14, 1947, or to any extension, renewal,modification, or supplement thereto;(d)Discouragemembership in the afore-mentioned LocAL627, or in any other labor organization, by discharging or refusingto reinstate any of our employees, or by discriminating in anyother manner in regard to the hire and tenure of their employ-ment, or any term or condition thereof;(e)In any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the afore-mentioned LOCAL627, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all suchactivities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.WE WILL(a)Withdraw and withhold all recognition from the afore-mentioned LOCAL 640 as the exclusive bargaining representative ofour employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until saidorganization shall have been certified by the Board as the repre-sentative of our employees ;(b)Offer to Allen Peitersen immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges ; and we willmake him whole, in the manner provided in the Decision andOrder, for any loss of pay suffered by him as a result of ourdiscrimination against him ;(c)Upon their respective applications, offer to George G. Barbara, Anthony Manzella, and Charles H. Sussman immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, all persons hired on or afterMay 10, 1948; and we will make Barbara, Sussman, and Manzella 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole, in the manner provided in the Decision and Order, for anyloss of pay suffered by them as a result of our failure to reinstatethem upon their applications.All our employees are free to become or remain members of anylabor organization.JULIANFREIRICH and SELMAFRFIRIC>-Ico-partners d/b/a JIJLAN FREIRICI3 Co.,Employer.By ---------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTLloyd S. Greenich, Esq., Vincent M. Rotolo, Esq.,andJerome A. Reiner, Esq.,for the General Counsel.Frederick W. Scholem, Esq.,of New York, N. Y., for the Respondents.Felig and Felig,byElias Felig, Esq.,of New York, N. Y., for the Complainants.Arnold Cohen, Esq.,of New York, N. Y., for Local 640, Intervenor.STATEMENT OF THE CASEUpon individual charges filed May 27, 1948, by George G. Barbara, AnthonyManzella, Allen Peitersen, and Charles H. Sussman, and thereafter on Noveui-ber 23, 1948, consolidated for purposes of hearing, the General Counsels for theNational Labor Relations Board, by the Regional Director for the Second Region(New York, New York), issued a complaint dated November 24, 1948, againstJulian Freirich and Selma Freirich, co-partners d/b/a Julian Freirich Co., ofLong Island City, Queens, New York, herein called the Respondents, allegingthat the Respondents had engaged in and were engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended by Public Law 101, 80th Congress,.First Session, herein called the Act.'Copies of the complaint and the chargetogether with the Regional Director's order consolidating the cases accompaniedby a notice of hearing were duly served upon the Respondents and the com-plainants sWith respect to the unfair labor practices the complaint alleged in substance :(a) that from about April 19, 1948, the Respondent threatened, warned, urged,and persuaded their employees to refrain from becoming or remaining members ofProvision Salesmen Distributors Union of New York and New Jersey, Local 627,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,1The General Counsel and his representatives are herein referred to as the GeneralCounsel.The National Labor Relations Board is called the Board.a 61 Stat. 136.8Provision Salesmen Distributors Union of New York and New Jersey, Local 627, Amal-gamated Meat Cutters and Butcher Workmen of North America,AFL and Butcher Workmenof New York and New Jersey,Local 640, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL were also served,but were not made parties to the proceeding. JULIAN FREIRICH CO.555,herein called Local 627,and urged them to become members of or remain mem-bers of Butcher Workmen Union of New York and New Jersey, Local 640 of theAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,herein called Local 640; (b)that on May 7,1948, the Respondents discriminatorilydischarged and have refused to reinstate Allen Peitersen;(c) that on and afterMay 11, 1948,the Respondents have discriminatorily refused to reinstate CharlesH. Sussman,Anthony Manzella,and George G. Barbara;and (d)that by theseacts the Respondents have interfered with, restrained,and coerced their em-ployees and are interfering with,restraining,and coercing their employees inthe exercise of rights guaranteed in Section 7 of the Act,more particularly Sec-tion 8 (a) (1) and(3) thereof.Thereafter on December 13, 1948, the Respondents filed an answer in whichthey averred that the Board was without jurisdiction in the matter;denied thatthey had engaged in any of the unfair labor practices alleged in the complaint;averred that Peitersen was discharged for cause;that Barbara, Manzella, andSussman voluntarily quit their employment and that "all of which was pursuantto a contract between the respondents and Local 640."Pursuant to notice a hearing was opened at New York, New York,on January11, 1949, before Louis Plost,the undersigned Trial Examiner,duly designatedby the Chief Trial Examiner.At the opening of the hearing the Respondent'sattorney filed an application for a continuance,together with a statement of aphysician to the effect that the Respondent Julian Freirich was ill and confinedto his bed.The undersigned recessed the hearing until January 24,at whichtime it was reconvened and continued until January 28.On January 24, Local640 moved to intervene on the ground that it held a collective bargaining contractwith the Respondents.The undersigned granted the motion without objectionand admitted Local 640 as a party insofar as its interests might appear.There-after the General Counsel,the complainants,the Respondents,and Local 640 wereall represented by counsel,participated in the hearing and were afforded a fullopportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing upon the issues.At the close of the evidence in the General Counsel's case in chief and again,at the close of the hearing the Respondents moved to dismiss the complaint.The undersigned denied the motion in each instance.Likewise at the close ofthe hearing the undersigned granted, without objection,a motion by the GeneralCounsel to conform the pleadings to the proof with respect to the spelling ofnames, dates,and like matters,not substantive.All parties argued orally on the record.A date was set for the filing of briefs,conclusions of law and findings of fact or both,with the undersigned,the timefor the filing thereof being extended by the undersigned on motion by the Re-spondents.Briefs have been received from the General Counsel, the Respondents,.and the Intervenor and have been considered by the undersigned.Upon the entire record in the case and from his observation of the witnesses,.the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Respondents,Julian Freirich and Selma Freirich are a copartnership.doing business under the style and name of Julian Freirich Co. The principal,place of business and office maintained by the Respondents is in Long Island City,.Queens, New York.The Respondents are engaged in processing meats, prin-- .556DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipally tongues, corned beef, tenderloins, and Canadian bacon.During thecalendar year 1948, the Respondents purchased "green" or unprocessed meatsfrom the Armour, Cudahy, Wilson, Swift, and Decker packing companies amount-ing to approximately $1,600,000 in value.Twenty five percent of such unpro-cessed meats came to the Respondents directly from points outside the State ofNew York. The Respondents' sales of processed meats exceed the purchases inmoney value and are all made to customers within the State of New York.'The Respondents contend that their business operations do not constitute com-merce within the meaning of the Act.The undersigned finds no merit in this contention.II.THE ORGANIZATIONS INVOLVEDButcher Workmen Union of New York and New Jersey, Local 640 of the Amal-gamated Meat Cutters and Butcher Workmen of North America, affiliated withthe American Federation of Labor, is a labor organization admitting employeesof the Respondents to membership.The above-named organization was permitted to intervene and become a partyto the proceeding.Provision Salesmen Distributors Union of New York and New Jersey, Local 627,.Amalgamated Meat Cutters and Butcher Workmen of North America, affiliatedwith the American Federation of Labor, is a labor organization admitting em-ployees of the Respondents to membership.The above-named organization was not made a party to the proceeding in the-complaint and did not seek to intervene.III.THE UNFAIR LABOR PRACTICESA. The Contractual relationship between the Respondents and Local 6110The General Counsel did not make either Local 640 or Local 627 a party, nordoes the General Counsel in his complaint make any attack on any contract be-tween the Respondents and any labor organization, however, as hereinbeforestated the Respondents in their answer plead a contract between themselves andLocal 640, moreover, Local 640 was permitted to intervene on its contention thatit held a collective bargaining contract with the Respondents.Evidence was adduced to show that the Respondents and Local 640 had beenunder contract covering the wages, hours, and working conditions of certain ofThe Respondents' employees from at least 1940.There is evidence that on November 12, 1946, the Respondents and Local 640Centered into a "closed shop" agreement, effective for a period of 1 year (subjectto automatic renewal) from November 10, 1946.The closing date of this agreement was therefore November 10, 1947.The effective date of the Act was August 22, 1947, after which date the lawprohibited the negotiation of "closed shop" contracts.There was introduced as an exhibit a contract alleged to have been negotiated.and signed on August 14, 1947, approximately 3 months before the expirationdate of the agreement then in effect between Local 640 and the Respondents and.8 days prior to the "dead line" date created by the Act.This document set up a."closed shop" and according to the testimony of Louis Block, the secretary-,manager of Local 640 was negotiated in order to replace the then existing contract.1t was also stated on the record by the attorney for Local 640 during his oral4This findingis based on a stipulation of the parties. JULIAN FREIRICH CO.557'argument that the contract of August 14 was entered into in order to circumventthe Act.During the investigation of the case the Respondents were requested by theGeneral Counsel to furnish a copy of the August 14 contract.The Respondentsfurnished a photostatic copy of the contract and did not offer a convincingexplanation for the absence of the original at the hearing. It is apparent thatthe photostatic copy is made from the copy of Local 640 which was introduced byit.The latter document is a mimeographed form contract, the dates and theRespondents' name being written in ink on lines left blank, some blanks are notfilled in and some matter is crossed out.The document is signed in ink "JulianFreirich" on the line reserved for the Union's representative.The firm name,used by the Respondents does not appear, although it does so appear on all'previous contracts introduced in evidence. In ambiguous language the contractseeks to bind the parties to a term of 2 years and an automatic renewal of 1 year..The last sheet of the contract is a schedule of employees subject to its termsand it was admitted by the secretary of Local 640 that this sheet was part of thecontract when signed.Six individuals are named.Of these six individuals onetestified that he began to work for the Respondents on a date about 1 month after-the date of the contract.The respondents' records show this individual to havestarted with the Respondent no earlier than October 1948, approximately 2 monthsafter the time the contract lists him as an employee.A second of the individuals'named as being covered by the contract, did not work for the Respondents longer'than a period of 1 week. This week contained therein the date September 26,.1947.Evidence regarding the above-mentioned contract was adduced by the respond-ents and Local 640.Harold Lippe], the recording secretary of Local 640, testified that he signed'the August 14 contract, and that the contract was signed "in Julian Freirich'soffice."Julian Freirich testified ` that he signed the contract but that he did not knowwhether or not lie affixed his signature in his office or at his home. Julian,Freirich further testified, "I doubt if I read any part of the contract."6 Julian Freirich was present throughout the entire hearing and testified briefly as thelast witness called by the Respondents.The following statement made on the record bythe undersigned following Julian Freirich's testimony is self explanatoryTrial Examiner PLOST.The hearing will be in order.Before we begin let me state for the record that towards the close of yesterday'ssession Mr. Julian Freirich,one of the Respondents in this matter,was on the wit-ness stand.There was a short direct examination,after which he was taken forcross-examination and while he was cross-examinedby the attorneyfor the com-plainants,the trial examiner noted that Mr. Freirich was evidently ill and was notconducting himself in the mannerthata normal well person would on the stand.The cross-examination had not been concluded.Mr. Freirich had been cross-examined with courtesy.There apparently was nothing in the manner of the cross-examination or the cross-examinationitself to have unduly affecteda person who.was not ill.The witness was within3 feetfrom the trial examiner.The trial examiner wasobserving the witness and noted his apparent discomfort.At thispoint the ex-aminer stopped the proceedings and was off the record,asked Mr. Freirich whether'or not he was ill and whether he wished to continue with his testimony.Mr.Freirich replied that he knew thathe had to testifyand that he felt he could con-tinue with his testimony.The trial examiner had been informed,ex parte,beforeMr.Freirich took thestand,that Mr.Freirich suffered from a heart ailment.He then,after speaking to.Mr. Freirich,meaning speaking to him while he was on the witness stand,made the-statement to the attorney who was cross-examining the witness that Mr. Freirichn 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThrough the above related and similar testimony the validity of the August 14contract between the Respondents and Local 640 was litigated in the hearing.In his brief the General Counsel argues that the contract is invalid e In theirbrief the Respondents argue that the contract is valid and contend that the"closed shop" provisions therein are a defense to the allegations of unfair laborpractices of the complaint.The Intervenor, Local 640, in its brief filed with the undersigned also arguesthe validity of the contract.Although the complaint does not allege that the August 14 contract is invalidor that its negotiation, its terms, or its administration either singly or collec-tively constitute an unfair labor practice, yet the validity of the contract became.an issue properly before the undersigned through litigation in the hearing and.requires a finding.In matters wherein a contract is pleaded as a defense the trier of fact is under.a strong presumption that the contract adduced is wholly regular and valid.This presumption can be overcome.Under all the circumstances and upon all the evidence considered as a whole-the undersigned is not entirely persuaded that the contract of August 14 is-invalid.It is true that the appearance of the document introduced by Local 640 asthe original signed copy of the August 14 contract between it and the Respond-ents ; the fact that the Respondents did not produce an original copy and offeredno convincing reason for not doing so, but produced a photostatic copy whichis an exact copy of that in the possession of Local 640, including the peculiarly.misplaced signature; the employees named therein as being subject to the con-tract ; and the conflict in testimony by the signatories, all point to irregularities-which could be fatal, however the undersigned is not persuaded that the evidence.of irregularity is so conclusive as to overcome the original presumption oflegality.Although the matter is far from free of doubt the undersigned findsthat the contract of August 14, 1947, existing between the Respondents andsuffered from a heart ailment, and that the attorney should please bear it in mindduring the cross-examination and make the cross-examination as brief as possible,not intending to limit it, however.The attorney stated that he had practicallyfinished with his examination and would only require one more question to close hisexamination.We went back on the record. The attorney asked the question, which was an-swered.Mr. Freirich then left the stand and then collapsed immediately. Ile wasremoved to another room.A physician was immediately called, as well as anothermember of Mr. Freirich's family.The physician arrived within the course of 20 or30 minutes and was with Mr. Freirich for a half or three-quarters of an hour, Mr.Freirich then being removed from the building by members of his family who hadarrived and by the physician.The physician informed the trial examiner, ex parte, at the time that he was Mr.Freirich's personal physician, that Mr. Freirich had for quite some time been subjectto a heart ailment and that this was a heart attack which he deemed to be quiteserious.Imake this statement, gentlemen, for the purpose of the record and because Ifeel that if the testimony of the witness Freirich should ever be evaluated throughthe record by any other person other than the trial examiner, who was present, and-observed the occurrence, that it will be evaluated in the light of all the circum-stances under which the testimony was given and taken.We will be off the record.9 The General Counsel argues in his brief that the contract is invalid for the reason-that there was no showing that Local 640 represented a majority in an appropriate unitwhen it was signed. The undersigned finds no merit in this contention. SeeElectro-MetallurgicalCo.,72 N. L. R. B. 1396. JULIAN FREIRICH Co.559Local 640 islegal and binding insofar as the matters pertaining to this hearing:are concerned.B. Alleged interference, restraint, and coercionOn April 9, 1948, the Respondent had in their employ four route or salesman-drivers.By the terms of the August 14, 1947, contract between the Respondents:and Local 640 these salesman-drivers, namely, George G. Barbara, AnthonyManzella, Allen Peitersen, and Charles H. Sussman were required to becomemembers of Local 640 on penalty of discharge at its request if they did not do so..At the time Manzella and Sussman were affiliated with Local 640, while Peitersenand Barbara were not.All four of the above-named salesman-drivers testified that on April 9, 1948,they signed applications for membership in Local 627.Manzella testified that upon his arrival at the Respondents' loading dock at 6a. in. on April 19, 1948, he observed Julian Freirich there and asked him "howcome he had been there so early" and that Freirich replied it was "on accountof you fellows signing up with a different local."Manzella further testifiedthat Julian Freirich then told all the salesman-drivers that Local 640 had in-formed him that they had joined Local 627 but that "he wasn't going to haveany other local there except 640, and as far as he was concerned the men couldnot stay in the plant that were members of Local 627."Manzella also testi-fied that at the time Freirich offered to pay Manzella's dues in Local 640.Peitersen testified to seeing Julian Freirich at the loading dock on the morningof April 19, at which time Freirich told himinter alia"you make it your busi-ness to go up and sign with 640."Barbara testified that on the morning of April 19, he held a conversation withJulian Freirich "between two trucks" wherein the latter told him that "640was his [Freirich's] organization and that he didn't want to change it," inas-much "that 640 had represented him [Freirich] for 10 years."All of the salesman-drivers testified to various telephone conversations withFreirich in which they were urged by Freirich to affiliate with Local 640.The record is clear from mutually corroborative and undenied testimony thatafter working hours on April 23, the Respondents met with the salesman-driversat the Respondents' office and during the meeting the men were urged to joinLocal 640 by the Respondents. It is also undenied that Peitersen was givenan application card for Local 640 by the Respondents and that the business agentsof Local 640 were permitted to talk to the man in the Respondents' office.Sussman testified that when he made final settlement of his account with theRespondents, he was charged with union dues paid to Local 640 by the Re-spondents for his account.This testimony was undenied.Some of the incidents brought out in the complainants' testimony as above setout were denied by the Respondents but in the main the testimony was not de-nied, and is credited by the undersigned.All of the evidence relating to interference, restraint, and coercion, other thanderivative 8 (a) (1), consists of statements made to their salesman-drivers bythe Respondents urging them to join Local 640. Inasmuch as the Respondentswere party to a "closed shop" contract with Local 640 which required that theseemployees join Local 640 as a condition of continued employment, and inasmuchas it has been found herein that the "closed shop" contract between the Re-cerned the undersigned finds that the Respondents did not violate the Act by 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD.urging their salesman-drivers, subject to the contract, to join Local 640, bygiving them application cards for membership in Local 640, by withholding duesin accordance with the terms of the contract and by permitting the agents ofLocal 640 access to their premises in order to speak with the salesman-drivers.C.The discriminatory discharge of Allen PeitersenAllen Peitersenwas employed by the Respondents in January 1948, and wasdischarged onMay8, 1948.Peitersen testified that at the time he was first em-ployed by the Respondents he was told by Julian Freirich that he would be re-quired to join a labor union but that he was not told the name of the union ofwhich he was a prospective member.Julian Freirich testified that at the time he hired Peitersen, Freirich toldhim, "Our local is 640. I would give him 30 days times and after 30 days hewould have to join the Union."Inasmuch as the Respondents were under contract with Local 640, and in viewof Peitersen's testimony that he was told that he would be required to join aunion, the undersigned is persuaded that Freirich's version of the conversationregarding Peitersen's prospective union membership is the more accurate andthat Peitersen was in fact told at the time he was employed that he would berequired to join Local 640. In any event some time prior to his discharge Peit-ersen was told by the Respondents that he must join Local 640 in order to con-tinue in the Respondent's employ.Peitersen testified that he did not join Local 640, and that from the time ofhis first conversation with Julian Freirich until some time in March, 1948, noperson asked him to do so.Louis Berkowitz testified that he is a businessagentfor Local 640, and thatsome time "about the middle of '48"' he told Peitersen that "he would have tojoin the Union" ; [Local 640] that lie made this statement to. Peitersen "threeor four times" ; and that Peitersen asked him (Berkowitz) to be his labor rep-resentative.Peitersen denied that Berkowitz had ever asked him to join Local 640, andtestified that he had never met Berkowitz.Berkowitz was a witness skilled in circumlocution and expert in evasion.From his observation of Berkowitz on the stand and from the character of histestimony the undersigned believes Berkowitz to be a wholly unreliable witnessand does not credit his testimony.The undersigned credits Peitersen's testi-mony to the effect that Berkowitz did not inform him that he would be requiredto join Local 640 and that Peitersen did not in fact know Berkowitz.Harold Lippel, the recording secretary of Local 640, after much evasive testi-mony in which it was apparent that he was attempting to create the impressionthat Local 640 legally represented Peitersen by the latter's consent admitted thatat the time of Peitersen's discharge he had at no time applied for membership inLocal 040.Regarding the Local's claim to represent individuals in Peitersen's situationLippel testified as follows :Trial Examiner PLoST. What does lie do to get you to be his representa-tive?WITNESS.Well more or less he has to sign an application.7Peitersen was of course not in the Respondents'employ in "the middle of '48." JULIAN FREIRICH CO.561Trial Examiner PLOST. And until he has signed an application card youdo not represent him?WiTNass. No.It has been found herein that Peitersen applied for membership in Local 627on April 9. It is clear that by April 19, the Respondents had full knowledgethat Peitersen had signed an application card for membership in Local 627, andit is also clear that by April 23, the Respondents through Julian Freirich andJerry Freirich had urged Peitersen to join 640, and that application cards forLocal 640 were given to Peitersen by the Respondents' bookkeeper.Peitersen testified that on May 7, 1948, after he had received his pay, checkedout and was ready to take his truck to the garage Jerry Freirich, the son ofJulian Freirich who was in charge of the plant asked Peitersen for the keys tohis truck at the same time telling him that the Respondents wished to take thetruck to a painter during the week end. Peitersen turned his keys over to JerryFreirich and drove his truck to the garage where he noticed that his route bookand his overalls (which were the property of the Respondents) were missing.Peitersen testified that he then telephoned a report of the loss to Jerry Freirichwho told him that the foreman had taken the route book to check the addresses.On May 8, Peitersen received a letter from the Respondents by registered specialdelivery mail.This letter was a copy of a letter the Respondents had sent toLocal 640 in which the Respondents informed Local 640 that they were dis-charging Peitersen and giving their reasons therefor .8Peitersen testified that the letter was his first initimation that he was beingdischarged.After the receipt of the letter Peitersen notified Collins, the Local 627 organizer,and at the latter's suggestion also notified the other three salesmen-drivers.The Respondents contend that Peitersen was not discharged under the termsof their contract with Local 640,° but that lie was discharged solely "on twodistinct counts of dishonesty."One count being the disappearance of an entire"porkette" weighing "about two and a half pounds" worth "about 75 cents apound."The second instance of dishonesty was the disappearance of "an entirebox of porkettes, weighing about 30 pounds."Jerry Freirich testified that some time in April he was told by a customer, oneSchwartz of the Grand Royal Market, in a telephone conversation that Peitersenhad delivered an order which was short in weight about 21/2 pounds, and thathe told Peitersen "we can't stand for that kind of stuff" ; that Peitersen theneThe letter read as follows :GENTLEMEN : Pursuant to the provisions of paragraph Fourth of our existing agree-ment, we are notifying you that effective as of May 8th, 1948, we are dischargingAllen Peitersen from our employ.The reasons for the discharge are as follows :General inability to give satisfactory service as a route driver.1-Short weight in accounts.2-Poor service to accounts.8-Poor results of specific items.Very Fruly yours,,,JULIAN FREIRICH CO.,By JERRY FREIRICH.6 The recordis clearthat (a) the contract gave Local 640 the right to demand the dis-charge ofany of the Respondents' employees who did not maintain membership in Local640, it did not give the Respondents the right to discharge for such cause without suchrequest byLocal 640.(b) There was no request made by, Local 640 that the RespondentsdischargePeitersen.The Respondents cannot therefore advance the contract as a defense. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted removing a "porkette" from the customer's order; and that Peiterseacalled on the customer the same day and gave the customer another "porkette."Lee D. Schwartz testified that Peitersen delivered an order to his store whichwas discovered to be short one "porkette" and that he notified the Respondents,and that later a porkette was delivered to him by Peitersen to make good theshortage.William Reinmann testified that in April 1948, he was present in theRespond-ents' office and heard Jerry Freirich tell Peitersen of the complaint by Schwartzand that Peitersen admitted the short delivery and said "it will nothappen again"and that Jerry Freirich then told Peitersen "If it does happen again,you and Iare finished.We don't want to lose our reputation."Peitersen,on cross-examination by the Respondents, testified as follows :Q.Do you remember that they told you that a customer said that youdelivered a box of porkettes and therewas one missing?A. I remember that distinctly. It was one pound and a quartermissing.Q.Did you admit to Jerry Freirich and William Reinmann that you hadremoved that porkette?A. I did not.There is evidence that shortages were common due to natural shrinkages andthe methods of packing whereby the salesman-drivers could open boxes in orderto fill customers' requests for partial packages.There is also undenied evidenceto the effect that on one occasion the Respondents' scale was found to beinaccurate.On all the evidence in the case the undersigned is persuaded that Peitersen diddeliver an order to a customer, namely, Lee D. Schwartz, Grand Royal Market,which was short one "porkette" and that the shortage was made good, however,in view of the clear evidence that shortages were not an uncommon occurrencethe undersigned is not persuaded that Peiterson was guilty of theft in the occur-rence.The undersigned does not credit the testimony of Jerry Freirich to theeffect that Peitersen was accused of theft and admitted theft but is persuadedthat Peitersen merely accepted the customers' word as conveyed to him by JerryFreirich, and replaced the shortage on the Respondents' order to do so.Jerry Freirich further testified that on May 7, 1948, he received a telephonecall from Martin Lush of the Butcher Boy Market informing him that Peitersenhad delivered and received a receipt for a box of "porkettes" which called for120 pounds but the box contained only90 pounds.Jerry Freirichtestified :Peitersen came in and after he settled up with the girl I went downstairs:with him and asked for his keys, his book, his routebook and told him that Ihad gotten in touch with Dad [Julian Freirich].Q. Did you tell him at that time that your father told you that he was fired?A. Yes.Jerry Freirich denied that he told Peitersen he wanted the keys in order to usethe truck in connection with the painting of another truck.Martin Lush testified that he is the owner of Butcher Boy Market ; that onMay 6, 1948, Peitersen delivered an order of "porkettes" to his establishment;that the delivery was made at a time when all the personnel was busy and that areceipt for 120 pounds was given Peitersen before the merchandise was checked; JULIAN FREIRICH CO.563that when the container,was checked it was found to be 30 pounds short; that henotified the Respondents the next day and was credited for the shortage.Jerry Freirich further testified that when he received the call from Lush hecalled the office of Local 640 and informed Lippel that he intended to dischargePeitersen and that Lippel then asked him for a letter. Freirich then dictatedthe letter sending a copy to Peitersen.Jerry Freirich admitted that at the time he discharged Peitersen and beforehe wrote and mailed the letter above referred to, he knew Peitersen to have becomeaffiliated with Local 627.The Respondents also knew that Peitersen had notjoined Local 640 as he had been urged to do by the Respondents.Moreover theRespondents contend that they (lid not discharge Peitersen because of his failureto join Local 640,10 or because he sought membership in Local 627, but for thesole reason that he was dishonest.The copy of the letter which the Respondents allegedly sent to Local 640, andwhich was sent to Peitersen is dated May 7, 1948; it states that "effective as ofMay 8th, 1948, we are discharging Allen Peitersen." It strikes the undersignedthat had Jerry Freirich already discharged Peitersen for dishonesty prior to.writing the letter, as he testified, he would hardly have notified Local 640 thatthe discharge was effective the next day. The letter also lists as reasons for-discharge "poor service of accounts and poor results of specific items."Ac-cording to the testimony of Jerry Freirich he did not advance these reasons for-Peitersen's discharge to either Local 640 or Peitersen. Jerry Freirich testifiedthat lie dictated the letter after a conversation with Harold Lippel, secretary ofLocal 640, and yet the letter is not addressed to Lippel or any other official but.impersonally to the organization.Sometime after Peitersen's discharge he received a letter from the Respondents.asking that he settle his account.On May 20, Peitersen settled his account withthe Respondents, he testified that lie was first told of the shortage in the ButcherBoy Market account at that time and that he had never been told by the Re-spondents or any of their agents that dishonesty was the cause of his discharge.until the date of this final settlement.The record shows that at or about the time the Respondents settled their,account with Peitersen they also settled outstanding accounts with three othersalesmen-drivers who had severed their employment with the Respondents undercircumstances hereinafter discussed. In the statement given each of these-salesman-drivers the Respondents had included a shortage consisting of a box-of meat.The Respondents did not contend that these three salesman-drivers:were guilty of theft by reason of these shortages.In view of the inconsistencies apparent in the Respondents' letter to Local 640,regarding Peitersen, and from the evidence in the record considered as a whole-the undersigned does not credit Jerry Freirich's testimony to the effect that on.May 7, 1948, he informed Peitersen that he was being discharged because ofdishonesty.The undersigned credits Peitersen's account of the incidents relat-ing to his turning over the keys of the truck to the Respondents on the lastday of his employment and the undersigned further credits Peitersen's testimonyto the effect that he was not told by the Respondents that his dishonesty was the-cause of his discharge until the day he called at the Respondents' office in order-to settle his account.On all the evidence the undersigned is convinced and finds that the Respondents:did not discharge Peitersen for dishonesty.10 SeeFootnote7, supra. .564DECISIONSOF NATIONALLABOR RELATIONS BOARDInasmuch as the Respondents' sole contention for the discharge of Peitersenis the latter's dishonesty; having found that such was not the cause thereof, thesole remaining cause for the discharge can only be Peitersen's membership inLocal 627, or his refusal to join Local 640, or both.This finding is strongly but-tressed by the findings that the Respondents urged Peitersen and other of theiremployees to join Local 640.The undersigned has found that the Respondentswere under a valid contract with Local 640.However, the Respondents can inno event rely on their contract with Local 640 as a defense for their dischargeof Peitersen inasmuch as Local 640 did not request Peitersen's discharge for fail-ure to maintain membership in Local 640. The contract does not give the Re-spondents the right to discharge their employees failing to maintain their mem-bership in Local 640 absent a request by Local 640.Upon all the evidence theundersigned finds that the reason advanced by the Respondents for the dischargeof Peitersen is not the real reason therefor, but is a mere pretext and finds thatthe Respondents on May 8, 1948, discharged Allen Peitersen because of his mem-bership in and activities on behalf of Local 627, which organization he had aright to join without interference by the Respondents, as well as his refusalto join Local 640.Thereby the Respondents have discriminated in respect tohis hire and tenure of employment, discouraged membership in a labor organiza-tion and have interfered with, restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act and are now so discrimin-ating against, interfering with, restraining, and coercing their employees inviolation of the Act.Peitersen testified that he did not ask the Respondents for reinstatement.The undersigned finds such request to be unnecessary as it would clearly havebeen futile.D. The strike and the alleged discriminatory discharges of George G. Barbara,Anthony Manzella, and Charles H. SussmanGeorge G. Barbara, Anthony Manzella, and Charles H. Sussman were em-ployed together with Peitersen as salesmen-drivers by the Respondents.All of'themen signed application cards for membership in Local 627 on April 9, 1948.At the time they signed the applications for Local 627, all of the salesman-drivers were subject to the contract then in existence between the Respondentsand Local 640.Manzella and Sussman can be said to have been affiliated withLocal 640.Barbara was not.On May 10, 1948, all of the above-named men reported to the Respondents'garage at approximately 6 a. in. and there learned that the truck customarilydriven by Peitersen had already been removed.The men had already been in-formed that Peitersen was discharged.At the garage the men also met FrankCollins, then an organizer for Local 627.Manzella testified that after "we spoke to Mr. Collins" it was decided to goto the Respondents' plant. "Because Peitersen had been fired and we were toldwe would go to the plant and try to have Peitersen reinstated and then we wouldcontinue to work."Barbara testified that Collins "told us since Mr. Peitersen was discharged let.us all go down to the plant, see if he couldn't iron this thing out, and we gotin Mr. Collins' car and went to the plant."Collins testified that he met the men at the garage on the morning of May10 and told them, "Leave your trucks there a few minutes.We wilhhgo down andsee what we can do about this thing meaning we'd go down to the plant." JULIAN FREIRICH CO.565The four salesman-drivers accompanied Collins to the Respondents' plant andremained in the vicinity for some time, observing that all of the Respondents'trucks were finally loaded and driven out.At least one of the drivers who tookthe trucks out was furnished by Local 640.Collins did not speak to the Respondents and eventually Collins and the fourmen went to the office of Local 627.Collins testified :Q. (By Trial Examiner PLOST) : Did you, at any time, on May 10, haveany conversation or any contact with the Respondent, Julian Freirich,or any of his representatives?A. No.Q. Did you on May 11, the day following that you went down?A. No.Q. There has been testimony here that for several days following the dis-charge of Mr. Peitersen and the incidents related by yourself on May 10that these men, accompanied by you, meaning Mr. Sussman, Mr. Peitersen,Mr. Barbara and Mr. Manzella, visited the vicinity of the plant daily, andthat you were with them.Now, during that time, did you, at any time, talk to the respondentFreirich or any of his representatives regarding the matters on which thiscomplaint is based?A. No.Q. You had no conversation with him whatever?A. No.Collins testified that the only conversation he had with the Respondents wasover the telephone with Julian Freirich on Sunday, May 9.Collins testified thatin this conversation with Julian Freirich which "didn't last more than two min-utes, two and a half minutes" he told Freirich that "I called in reference toPeitersen" and upon being told by Freirich that Peitersen had been dischargedfor cause Collins then said "All right Mr. Freirich, if that is how you feel. Icalled you up to see if I could get this man back to work for at least a week untilthe heads of both unions, Local 627 and 640 came back from Chicago and there-after it will be straightened out very easily."It is clear that after the morning of May 10, the four salesman-drivers accom-panied by Collins came to the vicinity of the Respondents' plant each morningduring the following week and remained until some time after the trucks wereloaded and left.They held some desultory conversations with the men who weredriving the trucks they formerly manned. It is also clear that the trucks lefteach day to cover the routes formerly covered by the four salesman-drivers, andit is equally clear that the striking employees were replaced by new drivers.Manzella testified that on May 11, the Respondents' bookkeeper who was onthe loading platform asked Manzella for his keys and that he replied that theywere in the truck and that Julian Freirich was present, but he did not speak toManzella.Manzella testified that personally he never at any time offered to return towork.Sussman testified that on the morning of May 11, Julian Freirich "beckonedfor me to come over to the platform." Sussman testified that he and Barbarathen walked to the platform and according to Sussman :Mr. Freirich said, "Give Sylvia the keys for your truck."And I said,"Well, why the keys, aren't we going to go to work?What is going on?"867351-50-vol. 86-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe says, "I don't need you, I don't need the whole lot of you. You arefinished...."Then he asked Jerry [Barbara] for his keys, and Jerry said, "I haven'tgot them, but I will bring them tomorrow."Regarding the same occurrence Barbara testified as follows :Q. Did you see Mr. Julian Freirich on that date?A. Yes.Q.Where did you see him?A. I saw him in the plant, on the platform. That is, I was away fromthe platform and I could only see him if he stepped out on the platform.Q. Did you have a conversation with Mr. Freirich on this occasion?A. Not directly, no.Along about nine o'clock, I would say, of that morning, Sylvia waived to meand Sussman, so we walked over to her and she asked us for the keys.Q.Was Mr. Freirich present at this time?A. Yes.And I told Sylvia that I had left my keys homd, and that Iwould bring them the following morning.Julian Freirich categorically denied that he ever asked Barbara and Sussmanfor the keys to the trucks or told them that "they were through."Considering the conflict in the testimony of Sussman and Barbara with re-spect to the occurrence of May 11,.as above set forth as well as the testimony ofJulian Freirich the undersigned is convinced that as between the testimony ofSussman and Julian Freirich, that of the latter is the more accurateversion,therefore the undersigned credits the testimony of Julian Freirich with respectto such testimony and does not credit the testimony of Charles H. Sussman, thatJulian Freirich did in effect discharge the striking salesman-drivers.Except for Sussman none of the other salesman-drivers testified that theyin any way offered to return to work. The General Counsel contends that Suss-man's alleged conversation with Freirich on May 11, as above set out constitutedan unconditional offer to return to work by the salesman-drivers then on strikeand a refusal to reinstate them by the Respondents.The undersigned has notcredited Sussman's testimony and therefore finds on all the evidence that noneof the strikers either as individuals or through any representative offered toreturn to work after they first failed to take their trucks out on May 10, 1948,and further finds that the Respondents did not discharge Manzella,Sussman,or Barbara.Concluding findings on the strike and alleged discriminatory dischargesManzella, Sussman, and Barbara all testified that they did not go to work onMay 10, and thereafter, because Peitersen had been discharged and they werefollowing the instructions given them by Collins, the organizer for Local 627.They continued to follow Collins' instructions during the week they picketed theRespondents' plant and apparently abided by the advice of Local 627 thereafter.The salesman-drivers struck for two reasons, intermingled and inseparable.The undersigned is of the opinion that the primary motive for the strike was tocompel the Respondents to recognize Local 627 as the bargaining representativeof the salesman-drivers.Peitersen's reinstatement was to follow such recog=nition.Regarding that part of the strikers' motive which relates to recognitionof Local 627, the undersigned has found that the Respondents and Local 640were parties to a valid collective bargaining agreement which was binding upon JULIAN FREIRICH CO.567the parties and the employees subject to its terms until August 10, 1948. It istherefore clear that the instant matter does not fall within the ambit of theRutland Court"doctrine, wherein the protection of the Act is extended to em-ployee members of a contract holding union engaged in an effort to change theirbargaining representative at or near the termination of a contract period.Assumingarguendothat because Local 640 had never been certified by theBoard and that a competing labor organization may lawfully strike for recog-nition during the effectii'e term of a contract held by an uncertified union" Local627, in order to effectively challenge its contract holding rival and at the sametime keep its striking member employees of the Respondents within the protec-tion of the Act would be required to fulfill certain well-established conditions.among which is the elementary one that the employer must be put on notice ofthe Union's claim to majority status and a demand for recognition must be made.This was not done. Local 627 neither before nor after the strike made anydemand on the Respondents.The only contact which Local 627 had with the Respondents was by a telephoneconversation between Collins and Julian Freirich on Sunday May 9. Collinstestified that he called Julian Freirich at the latter's home and in a conversationwhich lasted 21/ minutes he asked that Peitersen be reinstated "at least oneweek" in order to give "the heads of both unions, Local 627 and 640" an oppor-tunity to settle matters among themselves.During this conversation, Collins alsofound time to tell Freirich "there would be trouble." 13It cannot be argued that the Respondents had notice because they knew thatthe salesman-drivers had affiliated with Local 627. Campaigning with theknowledge of the employer is not equivalent to a claim by the campaigning organi-zation that it represents a majority of the employees nor is it tantamount to arequest for exclusive bargaining rights under the Act.1411Matter ofRutland Court Owners, Inc.,44 N. L. R.B. 587.12Matterof Perry Norvell Co.,80 N. L. R. B. 225.13Collins appears to have held peculiar ideas regarding the method of obtaining recogni-tion for Local 627.Likewise,the attorney for Local 640 seems to have a distorted senseof values with respect to the importance of the Board's legal processes and the will of hisclient.At the close of the hearing the attorney who had not been in attendance duringall of the proceedings came into the hearing room, asked if the hearing had been closed,and then stated :Mr. COHEN : I am in receipt of an original Western Union telegram that's beenaddressed to Louis Block,Amalgamated Meat Cutters, Local 640, from Patrick E.Gorman.An examination of the telegram indicates that it was sent from Miami,Florida.Ithink theTrial Examiner can take official notice that there are executive counsel meet-ingsof the AFLin Florida at this time,that Mr. Gorman is in Florida and that Mr.Felig's as a local that is affiliated with the Amalgamated Meat Cutters,know thatMr. Gorman is in Florida now, too.This telegramwas sent to clear up one point here,and I am going to offer this tele-gram either in evidence-I am going to offer it in evidence and if it is not receivedin evidence it should be marked for identification that the Board can consider whetherthey wantto receive it in evidence.Trial Examiner PLOST : What are you offering?Mr. COHEN: The telegram reads as follows:"The Freirich plant should remainstatus quo.Jurisdiction was given to Local 640 as a result of conferences duringconventionin Chicago last May.- Any appeal from this understanding should comebefore our General Executive Board meeting in Denver on March 9th."EndorsedPatrick E.Gorman.The undersigned declined to receive the telegram in evidence.He did not however strikethe attorney's statement.14SeeMatter of ElectroMetallurgical Company. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDRealistically the very information given the Respondents by the salesman-drivers,was such as to create doubt instead of certainty. Thus Sussmantestified :Mr. Freirich told me then, "Harry you are playing with fire" and I said tohim at the time, "I don't want this no more than you do . . .Sussman also testified he told Freirich that he joined Local 627 because :I wasn't looking for trouble, using the vernacular, I did say I didn't wantmy head handed to me.In the opinion of the undersigned, the action of Local 627 in calling the strikeof the salesman-drivers in order to obtain recognition from the Respondents wasunder all the circumstances in the case an economic strike which can best bedescribed as a naked attempt at coercion.The discharge of Peitersen was alsoa motive for the strike and Peitersen's discharge has been found to have beenunlawful, still the fact that one element in the cause of the strike was an unfairlabor practice of the Respondents' does not change the general character of thestrike as an economic strike.However, assumingarguendothat the unfair labor practice of the Respondentswas the prime motivation of the strike there is one common element necessary toestablish a right of reinstatement by the strikers in both an unfair labor practiceor an economic strike, namely; an offer to return to work, and a request for rein-statement which was never met for it is clear that neither the strikers noranyone in their behalf has requested reinstatement of the Respondents or madeany offer of their return to the work they abandoned.The undersigned has found that the Respondents did not discharge eitherManzella, Sussman, or Barbara.The undersigned has found that the above-named salesman-drivers went on strike on May 10, 1948, and that they have sincebeen replaced.The undersigned further finds on all the evidence that neitherManzella, Sussman, or Barbara, or .anyone in their behalf has since the workstoppage of May 10, 1948, offered to return to work for the Respondents, orrequested the Respondents to reinstate them.The undersigned also finds thatthe strike of the driver-salesmen against the Respondents is no longer current.The undersigned will therefore recommend that the complaint be dismissedinsofar as it alleges that the Respondents refused to reinstate Anthony Man-zella, Charles H. Sussman, and George G. Barbara or discharged them.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents as set forth in Section III, above, occurringin connection with the operations of Respondents described in Section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince the undersigned has found that the Respondents have engaged in unfairlabor practices, the undersigned will recommend that the Respondents cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act. JULIAN FREIRICH CO.569The undersigned has found that the Respondents discriminated in regard tothe hire and tenure of employment of Allen Peitersen, therefore, be will recom-mend that the Respondents offer Peitersen immediate and full reinstatement tohis former or substantially equivalent position" without prejudiceto his senior-ity or other rights and privileges, and that the Respondents make him whole forany loss of pay he may have suffered by reason of the Respondents'discrimina-tion against him, by payment to him of a sum of money equal to that whichPeitersen normally would have earned as wages from the date of such discrim-ination to the date of the offer of reinstatement, less his net earnings16duringsaid period.As it has also been found that the Respondents have engaged incertain acts of interference, restraint, and coercion, in violation of the rightsguaranteed employees under Section 7 of the Act, therefore the undersigned willalso recommend that the Respondents be ordered to cease and desist from inter-fering with, restraining, or coercing their employees in the exercise of suchguaranteed rights.Upon the basis of the foregoing findings of facts, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.The operations of Julian Freirich and Selma Freirich, co-partners, doingbusiness under the trade name and style of Julian Freirich Co., (Long IslandCity, Queens, New York,) constitute commerce within the meaning of Section 2(6) and (7) of the Act.2,ButcherWorkmen Union of New York and New Jersey, Local 640 ofAmalgamated Meat Cutters and Butcher Workmen of North America, AFL andProvision Salesmen Distributors Union of New York and New Jersey, Local 627,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,are labor organizations within the meaning of Section 2 (5) of the Act.3,By illegally discharging and thereafter failing to reinstate Allen Peitersenthe Respondents have engaged in, and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engagedin, and are engaging in, unfair labor practices within the meaning of Section,8 (a) (1) of the Act.5.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.6.The Respondents have not engaged in unfair labor practices within themeaning of Section 8 (a) (1) of the Act by urging, persuading, threatening, andwarning their employees not to become or remain members of Local 627, andby urging them to become and remain members of Local 640.7.The Respondents have not engaged in unfair labor practices within themeaning of Section 8 (a) (3) of the Act, by refusing to reinstate AnthonyManzella, Charles H. Sussman, and George G. Barbara.36 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,but if such position Is no longer in existence, then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 N. L. R. B. 827.10Matter of Crossett Lumber Co.,8N. L. R. B. 440, 497-498. 570DECISIONSOF NATIONAL LABORRELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondents,Julian Freirich and SelmaFreirich,co-partners,doing business under the trade name and style of JulianFreirich Co., Long Island City,Queens, New York, their agents, successors,and assigns shall :1.Cease and desist from :Discouraging membership in any labor organization by discharging or refusingto reinstate any of their employees or in any manner interfering with, restraining,or coercing their employees in the exercise of the right to self-organization, toform labor organizations,to join or assist any labor organization,to bargaincollectively through representatives of their own choosing and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection,and to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section8 (a) (3) of the Act, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Allen Peitersen immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority and otherrights and privileges.(b)Make whole Allen Peitersen for any loss he may have suffered by reasonof the Respondents'discrimination against him by the payment to him of a sumof money as set forth in the section of this report entitled "The remedy."(c)Post at their plant in Long Island City,Queens, New York,copies of thenotice attached hereto as "Appendix A."Copies of said notice,to be furnishedby the Regional Director for the Second Region, shall,after being duly signedby an official representative,be posted by the Respondents immediately uponreceipt thereof and maintained for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by them to insure thatsaid notices are not altered,defaced, or covered by any other material ; and(d)Notify the Regional Director for the Second Region in writing, withintwenty(20) days from the date of this Intermediate Report, what steps theyhave taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondents engaged in unfair labor practices by urging their employeesto become or remain members of Local 640;that the complaint be dismissedinsofar as it alleges that the Respondents warned, urged,threatened,persuadedtheir employees to refrain from joining or remaining members of Local 627;that the complaint be dismissed insofar as it alleges that the Respondents unlaw-fully discharged Anthony Manzella,Charles H. Sussman,and George G. Barbara.It is further recommended that, unless the Respondents shall,within twenty(20) days from receipt of this Intermediate Report notify said Regional Directorinwriting that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondents totake the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, effective August 18,1948, any party may, JULIAN FREIRICH CO.571within twenty(20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board,Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceedings(including rulingsupon all motions or objections)as he relies upon,together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of this IntermediateReport and Recommended Order. Immediately upon the filing of such state-ment of exceptions and/or briefs,the party filing the same shall serve a copythereof upon each of the other parties. Statements of exceptions and briefsshall designate by precise citation the portions of the record relied upon andshall be legibly printed or mimeographed,and if mimeographed shall be doublespaced.Proof of service on the other parties of all papers filed with the Boardshall be promptly made as required by Section 203.85.As further provided insaid Section 203.46 should any party desire permission to argue orally beforethe Board,request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations,be adopted by the Board and become its findings, conclusions,and order,and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 24th day of May 1949.Louis PLOST,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, restrain,or coerce our employees in theexercise of the right to self-organization,to form, join,or assist labor organ-izations,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrain from any and allof such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act, as guaranteedby Section 7 thereof, by discharging or refusing to reinstate any of our em-ployees, or in any other manner discriminating in regard to their hire ortenure of employment,or any term or condition of their employment,becauseof their participation in concerted activities for their mutual aid or protec-tion, or by any like or related conduct.WE WILL OFFER to Allen Peitersen, immediate and full reinstatement to hisformer or a substantially equivalent position,without prejudice to anyseniority or other rights and privileges previously enjoyed. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Allen Peitersen whole for any loss of pay suffered as aresult of the discrimination against him, in accordance with the Order ofthe National Labor Relations Board.JULIAN FREIRICH and SELMA FREIRICH,co-partnersd/b/a JULIAN FREIRICH Co.,Employer.By ---------------------------------------------(Representative)(Title)Dated----------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.